DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/579,265 filed on January 25, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9-20 and 23 are still pending. Claims 1-8 and 21-22 are cancelled. 

Allowable Subject Matter
Claims 9-20 and 23 are allowed.
With respect to claim 9, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “analyzing the stored operational data to determine, based on the stored operational data, whether or not an opportunity exists to optimize performance of the one or more of the: capturing, determining, and actuating, steps of the method; and if the opportunity exists, then: updating calibration data for use in the one or more of the: capturing, determining, and actuating, steps of the method according to a result of the analyzing step, else: labelling the stored operational data in memory as a successful operational sequence for the method” in combination with all the other elements recited in claim 9.
Claims 10-20 and 23, being dependent on claim 9, are allowable for the same reasons as claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859